'

                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    CHRIS JUDAY, et al.                                   CIVIL ACTION

                          v.

    ~ERCK   &   CO., INC., et al.                         NO. 16-1547

                               PRETRIAL ORDER NO.   .50
                 AND NOW, this    \l~day of December, 2018, for the

    reasons stated in the accompanying Memorandum, it is hereby ORDERED

    that the motion of plaintiffs to vacate dismissal of this action

    under Rule 60(b) (5) and (6) of the Federal Rules of Civil Procedure

    (Doc. # 45) is DEN:ED.

                                             BY THE COURT:



                                                                         ..   ,
